

	

		II

		108th CONGRESS

		2d Session

		S. 2819

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2004

			Mr. Specter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide education to students in grades 8, 9, and 10

		  about the importance of higher education.

	

	

		1.Short titleThis Act may be cited as the

			 Higher Education Preparation Program

			 Act of 2004.

		2.DefinitionsIn this Act:

			(1)SecretaryThe

			 term Secretary means the Secretary of Education.

			(2)Secondary

			 schoolThe term secondary school has the meaning

			 given the term in section 9101 of the Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 7801).

			(3)Institution of

			 higher educationThe term institution of higher

			 education has the meaning given the term in section 101(a) of the Higher

			 Education Act of 1965 (20 U.S.C. 1001(a)).

			(4)State

			 educational agencyThe term State educational agency

			 has the meaning given the term in section 9101 of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 7801).

			3.Higher education

			 preparation program curriculum

			(a)Program

			 authorizedFrom amounts appropriated under section 6 for fiscal

			 year 2005, the Secretary shall award, on a competitive basis, a grant to a

			 nonprofit organization to enable the nonprofit organization to develop a

			 curriculum-based higher education preparation program curriculum for students

			 in grades 8, 9, and 10 that—

				(1)educates such

			 students about the opportunities for and the importance of higher education and

			 prepares such students for the process of applying to institutions of higher

			 education; and

				(2)provides 1 class

			 hour of higher education preparation instruction each week for students in

			 grades 8, 9, and 10.

				(b)ApplicationEach

			 nonprofit organization desiring a grant under this section shall submit an

			 application to the Secretary at such time, in such manner, and accompanied by

			 such information as the Secretary may reasonably require.

			(c)Award

			 basisIn awarding a grant under this section, the Secretary shall

			 take into consideration the ability of the nonprofit organization to develop

			 the higher education preparation program curriculum described in subsection

			 (a).

			4.Higher education

			 preparation program demonstration project

			(a)Program

			 authorized

				(1)In

			 generalFrom amounts

			 appropriated under section 6, the Secretary shall establish a demonstration

			 project under which the Secretary shall award, on a competitive basis, grants

			 to State educational agencies to enable the State educational agencies to

			 provide higher education preparation programs, using the higher education

			 preparation program curriculum designed under section 3, to students in grades

			 8, 9, and 10 in middle schools and secondary schools served by the State

			 educational agencies.

				(2)NumberThe

			 Secretary shall award grants under paragraph (1) to not more than 5 State

			 educational agencies.

				(3)DurationThe

			 Secretary shall award each grant under paragraph (1) for a period of 5

			 years.

				(b)ApplicationEach

			 State educational agency desiring a grant under this section shall submit an

			 application to the Secretary at such time, in such manner, and accompanied by

			 such information as the Secretary may reasonably require.

			(c)Authorized

			 activitiesA State educational agency receiving a grant under

			 this section—

				(1)shall use grant

			 funds to implement the higher education preparation program curriculum

			 developed under section 3 in middle schools and secondary schools served by the

			 State educational agency; and

				(2)may use grant

			 funds, or any other funds including private funds, to supplement the program

			 described in paragraph (1) with appropriate enrichments, such as guest

			 speakers, videos, or web-based services.

				(d)Award

			 basisIn awarding grants under this section, the Secretary shall

			 take into consideration the number of middle schools and secondary schools

			 served by the State educational agency that have historically low rates of

			 student application and admission to institutions of higher education.

			(e)RequirementIn

			 selecting students in grades 8, 9, and 10 to participate in the higher

			 education preparation program, a State educational agency receiving a grant

			 under this section shall give priority to students in the middle schools and

			 secondary schools served by the State educational agency that have historically

			 low rates of student application and admission to institutions of higher

			 education.

			(f)State

			 educational agency reportsA State educational agency receiving a

			 grant under this section shall—

				(1)require that each

			 middle school and secondary school participating in the higher education

			 preparation program submit an annual report on the progress of the

			 demonstration project to the State educational agency; and

				(2)submit an annual

			 report on the progress of the demonstration project to the Secretary.

				5.Reports to

			 Congress

			(a)Annual

			 reportsThe Secretary shall submit to Congress an annual report

			 on the progress of the demonstration project described under section 4.

			(b)Final

			 reportNot less than 90 days

			 after the conclusion of the demonstration project described under section 4,

			 the Secretary shall submit to Congress a final report on the results of the

			 demonstration project, together with recommendations for such legislative or

			 administrative action as the Secretary determines appropriate.

			6.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this Act $10,000,000 for each of

			 fiscal years 2005 through 2010.

		

